Citation Nr: 0320455	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  95-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1990 to July 
1991, including service in Southwest Asia (Persian Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the New York, New York, 
and Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

This case was last before the Board in June 2003,when it was 
remanded to the RO for further development, which has been 
partially accomplished.  

The Board's remand of June 2003 contained instructions which 
were legally erroneous in view of 38 C.F.R. § 3.159(b)(1), 
and it has been vacated by the Board.  

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), the 
veteran was afforded an additional VA examination pursuant to 
a Board Development Memo dated in June 2002.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should undertake any 
additional development it determines to 
be warranted in this case.  

2.  Thereafter, the RO should 
readjudicate the veteran's claim seeking 
an initial rating in excess of 10 percent 
for a right knee disability based on all 
evidence received since its most recent 
consideration of this claim.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant need take no further action unless she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




